Case 1:21-cv-00037-JPH-MJD Document 3 Filed 01/12/21 Page 1 of 3 PageID #: 6




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

ERIC DONNELL HOLMES,                                  )
                                                      )
                            Plaintiff,                )
                                                      )
                       v.                             )   No. 1:21-cv-00037-JPH-MJD
                                                      )
UNITED STATES GOVERNMENT,                             )
ELECTORATES Any and All,                              )
                                                      )
                            Defendants.               )

                                                ORDER

                                           I.     Filing Fee

      Plaintiff, Eric Donnell Holmes, shall have through February 5, 2021 to

pay the $402.00 filing fee or demonstrate that he lacks the financial ability to

do so. If he seeks leave to proceed in forma pauperis, his motion must include

a copy of the transactions associated with his institution trust account for the

six-month period preceding the filing of his complaint on January 4, 2021. 28

U.S.C. § 1915(a)(2).

                                     II.        Jurisdiction

      Mr. Holmes has filed a pro se complaint alleging that President Donald

Trump "did not receive a fair and equal opportunity" in the recent presidential

election and therefore "should apply for automatic re-election." Dkt. 1.

      Federal courts are courts of limited jurisdiction, and "must determine

that they have jurisdiction before proceeding to the merits." Lance v. Coffman,

549 U.S. 437, 439 (2007). "Article III of the Constitution limits the jurisdiction

of federal courts to 'Cases' and 'Controversies.' One component of the case-or-
                                                  1
Case 1:21-cv-00037-JPH-MJD Document 3 Filed 01/12/21 Page 2 of 3 PageID #: 7




controversy requirement is standing, which requires a plaintiff to demonstrate .

. . injury in fact, causation, and redressability." Id.

      Mr. Holmes does not have standing to bring this suit. The Supreme

Court has "consistently held that a plaintiff raising only a generally available

grievance about government—claiming only harm to his and every citizen's

interest in proper application of the Constitution and laws, and seeking relief

that no more directly and tangibly benefits him than it does the public at

large—does not state an Article III case or controversy." Id. A "personal stake

in the outcome" is required, but Mr. Holmes has not alleged one. Gill v.

Whitford, 138 S. Ct. 1916, 1923, 1931 (2018) (holding that "statewide harm" to

plaintiffs' interests in representation and policymaking did not present "an

individual and personal injury of the kind required for Article III standing").

      Mr. Holmes shall have through February 5, 2021 to file an amended

complaint or otherwise show cause why this case should not be dismissed for

lack of jurisdiction.

SO ORDERED.

Date: 1/12/2021




                                          2
Case 1:21-cv-00037-JPH-MJD Document 3 Filed 01/12/21 Page 3 of 3 PageID #: 8




Distribution:

ERIC DONNELL HOLMES
932132
INDIANA STATE PRISON
INDIANA STATE PRISON
Inmate Mail/Parcels
One Park Row
MICHIGAN CITY, IN 46360




                                     3
